Title: Jane Mecom to Catharine Greene, 1 June 1776: extract
From: Mecom, Jane
To: Greene, Catharine


Philadelphia 1st June 1776
My Dear Brother and the whol worlds freind is Returned; the cause and Circumstances are maloncholy but thank God he is again saif hear. He suffered many Difeculties in going was taken sick in a Day or two after His arival and has never had a well Day since. The Raiseing the seige of Quebeck, the Ignorance of the Canadans, there Incapasity and Aversnes to have any thing to do in the war and his [?] Indisposition I beleve Affected His Spirets, but He seems [a] little chearfull this morning. All that He himself says about it, is, it is a time of Life with Him to Expect Infermities but Docr. Bond says He will soon git well. He has never layn by but won Day at Newyork in His Return to Rest. He Remembers His love to you all.
